DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending. Claims 21-22 are new. Claims 1, 3-8, 11-14, and 16-20 have been amended. 
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the arguments against the claim interpretation and indefinite rejections of the claim limitations of “accommodation part” and “heater coupling part” the arguments are not persuasive. The specification fails to definitively define and disclose the corresponding structure. Therefore, the claims are indefinite. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: accommodation part in claim 1; a heater coupling part in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “accommodation part” and “heater coupling part” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the structure of 160 which corresponds to “accommodation part” is not sufficiently disclosed. Further, element 124 which corresponds to “heater coupling part” is not sufficiently disclosed. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim limitations “accommodation part” and “heater coupling part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of 160 which corresponds to “accommodation part” is not sufficiently disclosed. Further, element 124 which corresponds to “heater coupling part” is not sufficiently disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 is rejected to because of the following:  the last portion of the limitation is a method step in an apparatus claim. It is therefore unclear what the metes and bounds of the claim are, i.e., when the apparatus is completed or when the completed apparatus is in operation. By virtue of dependency claims 9-13 are also rejected. 








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Son et al. (US 2013/0081412 A1), hereafter referred to as “Son ‘412.”
Regarding Claim 1: Son teaches an ice maker (100, 200, 300, 400) comprising: an upper tray (110) including an upper tray body (body of 110) that defines an upper chamber (113) that is a portion of an ice chamber for forming ice therein (Column 6, lines 34-37), the upper tray (110) being made of a non-metal material that is a flexible material (Column 6, lines 54-56);
a lower tray (120) including a lower tray body (body of 120) that defines a lower chamber (Column 5, lines 22-31) that is another portion of the ice chamber (125), the lower tray (120) being configured to rotate relative to the upper tray (Column 5, lines 49-53); and
an upper heater (161 or 465) disposed at the upper tray (110) and configured to provide heat to the upper chamber (113), 
wherein a thickness of a first portion of the upper tray body (body of 110) that defines a portion (upper portion of 113a) of the upper chamber (113) is greater than a thickness of a second portion of the upper tray body (body of 110) that defines another portion of the upper chamber (113) and that is disposed closer to the lower tray body (lower tip of 113a) than the first portion,
wherein the thickness of the first portion of the upper tray body (body of 110) is greater than a thickness of a portion of the lower tray body (top portion of 113a is greater that the gap for tip of 113a of 125a), and
wherein at least a portion of the upper heater (161 and 465) vertically overlaps with the ice chamber (113).
Son fails to teach wherein the upper tray includes an accommodation part that is recessed downward from a top side of the upper tray body at a location corresponding to the first portion and that accommodates the upper heater therein.
Son ‘412 teaches an upper tray (body of 11) includes an accommodation part (groove to hold 18 into 11 see Figure 8) that is recessed downward from a top side of the upper tray body (body of 11) at a location corresponding to a first portion and that accommodates an upper heater therein (18, see Figure 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray includes an accommodation part that is recessed downward from a top side of the upper tray body at a location corresponding to the first portion and that accommodates the upper heater therein, to the structure of Son as taught by Son ‘412 in order to advantageously provide the heater in the upper tray to aid in separating ice from the upper ice chamber (see Son ‘412, paragraph [0040]). 
Regarding Claim 3: Son teaches wherein the upper heater (465) comprises: an upper round portion (465 is a circular pipe) that surrounds the upper tray body (110) in a horizontal direction (465 is a three dimensional object that lays along the upper portions of 110) and that vertically overlaps with the ice chamber (see Figure 23); and an upper linear portion connected to the upper round portion (see Figure 23).
Regarding Claim 4: Son teaches wherein the upper tray (110) comprises a plurality of upper chambers (see Figure 3, multiple 113) that are arranged along a line (see Figure 3), and wherein the upper heater (465 in Figure 23) comprises a plurality of upper round portions (round pipes of 465) that respectively surround the plurality of upper chambers (see Figure 23) in a horizontal direction (the heaters are three dimensional and surround the upper round portions along the length and sit on top of 110). 
Regarding Claim 7: Son teaches further an upper support (111 and ) including a support plate (plate body of 111) that defines a plate opening (space between 111 see Figure 3); and an upper case (112) seated on the upper tray (110).
Regarding Claim 8: Son further teaches wherein the upper tray (110) further comprises: a horizontal extension part (123) that extends in a horizontal direction from the upper tray body (body of 110), and wherein the horizontal extension part (123) is seated on the support plate (plate body of 111) in a state in which a portion of the upper tray body passes through the plate opening (see Figure 3).
Regarding Claim 9: Son further teaches wherein the upper tray (110) further comprises a lower protrusion (126) that protrudes from the horizontal extension part (123), and wherein the support plate (111) defines a lower slot that receives the lower protrusion of the upper tray (bottom opening of 112). 
Regarding Claim 10: Son modified supra fails wherein the lower protrusion and the lower slot have a curved shape that extends along a horizontal plane. 
However, it has been held, absence of criticality, changes in shape are mere design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the curved shaped to the structure of Son modified supra as design choice. See MPEP 2144.04 IV. B.  
Regarding Claim 11: Son further teaches wherein the upper tray (110) and the lower tray (120) are configured to contact each other and define a contact surface (see Figure 8), and wherein a vertical distance between the upper heater (161 or 465) and the support plate (111) is less than a vertical distance between the upper heater (161 or 465) and the contact surface (where 110 and 120 meet). 
Regarding Claim 12: Son further teaches further comprising wherein the upper case (111) comprises an upper plate (126) that defines an opening and wherein the opening receives a portion of the upper tray (110), and the upper plate is in contact with contacting a top surface of the horizontal extension part ((123, when assembled, Figure 8).
Regarding Claim 13: Son further teaches wherein the upper tray (110) further comprises an upper protrusion (113a) that protrudes from the horizontal extension part (123), and wherein the upper plate (126) defines an upper slot that receives the upper protrusion of the upper tray (Column 8, lines 56-65). 
Son modified supra fails to teach wherein the upper protrusion (113a) and the upper slot (opening for 113a) have a curved shape that extends along a horizontal plane. 
However it has been held, absence of criticality, changes in shape are mere design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the curved shaped to the structure of Son modified supra as design choice. See MPEP 2144.04 IV. B.  
Regarding Claim 14: Son teaches further comprising: an upper ejector (362) configured to be inserted into the upper chamber (via 115) to thereby separate an ice piece in the ice chamber from the upper tray (see Figure 20), wherein the upper support (111) comprises a plurality of unit guides (362a) extended upward from the support plate (plate body of 111) and configured to guide a vertical movement of the upper ejector (see Figure 18-20).
Regarding Claim 15: Son teaches wherein each of the plurality of unit guides (364) defines a guide slot (364a) that receives the upper ejector (362 having ejector bar 362a) and that is configured to guide the vertical movement (Column 12, lines 1-12) of the upper ejector (see Figure 17).
Regarding Claim 16: further comprising an upper case including a heater coupling part (pins of heater 465 on 110) that protrudes from the upper case (111) and couples to the upper heater (465), wherein a portion of the heater coupling part upper case contacts a top surface of the upper tray body (see Figure 23).
Regarding Claim 17: Son teaches wherein the heater coupling part (112) is inserted into the accommodation part (body of 110 having 112 with opening for 161 which correlates to 465 in Figure 23), and wherein the upper heater (161 or 465) contacts a bottom surface of the accommodation part (when inserted into place, Figure 3). 
Regarding Claim 21: Son further teaches wherein the upper support (111) defines openings (364a) through which the plurality of unit guides (362a) pass.
Regarding Claim 22: Son further teaches wherein when the lower tray body (body of 120) is in contact with the lower tray body (body of 120), and wherein the lower tray body surrounds an outer side of the upper tray body (body of 120, 121 goes around 113 of 110, and 120 makes contact with and outer side of the body of 110).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Son et al. (US 2013/0081412 A1), hereafter referred to as “Son ‘412,” as applied to claim 1 above, and further in view of Lukes (3,736,767).
Regarding Claim 2: Son modified supra fails to teach wherein the upper tray is made of a silicone material. 
Lukes, directed towards an automatic icemaker including reversible mold cavities, teaches wherein an upper tray (10, see Figure 4) is made of a silicone material (silicone rubber, Column 2, lines 29-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray is made of a silicone material to the structure of Son modified supra as taught by Lukes in order to advantageously provide the use of well known flexible material to aid in the release of the frozen ice cube when heat is applied in harvest (see Lukes, Column 1, lines 45-58). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Son et al. (US 2013/0081412 A1), hereafter referred to as “Son ‘412,” as applied to claim 4 above, and further in view of Boarman et al. (US 2014/0165598 A1), hereafter referred “Boarman.” 
Regarding Claim 5: Son modified supra fails to teach wherein the plurality of upper round portions comprise: a first upper round portion that surrounds a first upper chamber, the first upper chamber being disposed at an outermost position among the plurality of upper chambers; a second upper round portion that surrounds a second upper chamber disposed adjacent to the first upper chamber; and a pair of upper linear portions that connect both sides of the first upper round portion to the second upper round portion, and wherein a distance between the pair of upper linear portions is less than a double of a radius of curvature of the first upper round portion. 
Boarman, directed towards a molded clear ice spheres, teaches a plurality of upper round portions (504) comprise: a first upper round portion (530) that surrounds a first upper chamber (see Figure 35), the first upper chamber being disposed at an outermost position among the plurality of upper chambers (see Figure 35); a second upper round portion (534 and 512) that surrounds a second upper chamber disposed adjacent to the first upper chamber (see the portions 504 and 508); and a pair of upper linear portions (522 of 520) that connect both sides of the first upper round portion to the second upper round portion (see Figure 35), and wherein a horizontal distance between the pair of upper linear portions is less than a double of a radius of curvature of the first upper round portion (end of 522 to end 522 at upper part of Figure 35; end to end length of 520, 522 entire of 520 then to other 522, when length of 520 is travelled from first 522 to second 522 in upright position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the plurality of upper round portions comprise: a first upper round portion that surrounds a first upper chamber, the first upper chamber being disposed at an outermost position among the plurality of upper chambers; a second upper round portion that surrounds a second upper chamber disposed adjacent to the first upper chamber; and a pair of upper linear portions that connect both sides of the first upper round portion to the second upper round portion, and wherein a distance between the pair of upper linear portions is less than a double of a radius of curvature of the first upper round portion to the structure of Son modified supra as taught by Boarman in order to advantageously provide the heating element where the multiple ice chambers are meet in order to facilitate directional freezing in making clear ice spheres (see Boarman, paragraph [0005], lines 20-24).  
Regarding Claim 6: Son modified supra further teaches wherein the horizontal distance between the pair of upper linear portions (522 of Boarman) is greater than or equal to the radius of curvature (end to end length of 520, 522 entire of 520 then to other 522 of Boarman, when length of 520 is travelled from first 522 to second 522 in upright position) of the first upper round portion (504 of Boarman). 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Cho (US 2009/0178431 A1).
Regarding Claim 18: Son teaches a refrigerator (1) comprising: a cabinet (2) that defines a storage space (3 and 4); and an ice maker (100, 200, 300, 400) configured to make ice by cold air in the storage space (freezer 4), wherein the ice maker (100, 200, 300, 400) comprises: 
an upper tray (110) that is made of a non-metal material (Column 6, lines 54-56), the upper tray (110) including an upper tray body (body of 110) that defines a portion of an ice chamber (upper cells 113 and bottom cells 125) for forming ice therein (see Figure 6), an upper case (112) including an upper plate (plate of 112), at least a portion of the upper plate (plate of 112) being extended in a horizontal direction (see Figure 5), an upper heater (161 or 465) configured to provide heat to at least a portion of the ice chamber (see Figures 11-13 and 23); and a lower tray including a lower tray body (body of 120) that defines another portion of the ice chamber (cells 125) and that is configured to rotate relative to the upper tray (via 140).
Son fails to teach a horizontal extension part extended from the upper tray body, an upper support including a support plate that supports a bottom surface of the horizontal extension part, and the upper plate being seated on the horizontal extension part.
Cho teaches a horizontal extension part (303) extended from an upper tray body (310), an upper support (ends of legs of 303) including a support plate (304) that supports a bottom surface of the horizontal extension part (303), and an upper plate (303b) being seated on the horizontal extension part (303).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a horizontal extension part extended from the upper tray body, an upper support including a support plate that supports a bottom surface of the horizontal extension part, and the upper plate being seated on the horizontal extension part to the structure of Son as taught by Cho in order to advantageously provide an upper cover that covers the upper tray while having holes to allow for water/air to pass through, the upper cover helping keep the trays clean (see Cho, paragraph [0051], lines 1-3).  
Regarding Claim 20: Son further teaches wherein a thickness of a first portion (113a) of the upper tray body (110) is greater than a thickness of a second portion of the upper tray body (very end of 113a) disposed closer to the lower tray body (120) than the first portion (see Figure 8), and wherein a thickness of the first portion of the upper tray is greater than a thickness of a portion of the lower tray body (bottom end of 123 in Figure 8).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Cho (US 2009/0178431 A1), as applied to claim 18 above, and further in view of Lukes (3,736,767).
Regarding Claim 19: Son further teaches wherein the upper heater (161) is in contact with the upper tray body (110).
Son modified supra fails to teach wherein the upper tray is made of a silicone material.
Lukes, directed towards an automatic icemaker including reversible mold cavities, teaches wherein an upper tray (10, see Figure 4) is made of a silicone material (silicone rubber, Column 2, lines 29-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray is made of a silicone material to the structure of Son modified supra as taught by Lukes in order to advantageously provide the use of well known flexible material to aid in the release of the frozen ice cube when heat is applied in harvest (see Lukes, Column 1, lines 45-58). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763